Citation Nr: 1602139	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to initial ratings for panic disorder with agoraphobia and posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 16, 2011, 50 percent from May 16, 2011, to October 14, 2013, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board previously remanded this case in February 2015.  The issues remanded by the Board at that time are again before the Board for appellate review.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the February 2015 remand, the Board instructed the RO or Appeals Management Center (AMC) to obtain the private medical records from the McDonald Therapy Center for the period from December 2010 to the present.  Initially, the Board notes that 38 C.F.R. § 3.159 and M21-1 indicate VA may only discontinue or refrain from providing assistance to obtain relevant non-Federal records when the claimant lacks qualifying service, veteran status, or other legal eligibility; or the claim is inherently incredible or clearly lacks merit; or the claimant is not entitled to the benefit as a matter of law; or when VA makes reasonable attempts to obtain such records.  Clearly, the Veteran has qualifying service, and his claim for an increased rating is meritorious.  As such, the central question is whether the RO or AMC has made reasonable attempts to obtain those records.

In response to the Board's instruction, the RO sent the Veteran a letter notifying him that his private treatment records from McDonald Therapy Center were needed, and asking him to either provide the records or complete a VA Form 21-4142 authorizing VA to obtain the records on his behalf.  In response, the Veteran provided a statement from his treating psychologist in May 2015; however, he did not provide either the requested ongoing treatment records, or the signed VA Form 21-4142.  Although the above-noted treatment summary is helpful, the actual treatment records would be more helpful.  The record does not contain a finding by the RO that such records do not exist.  Therefore, the Board finds additional assistance must be furnished by the RO or AMC to inform the Veteran that additional relevant records may be available, and to obtain those records prior to final appellate adjudication of this matter.   

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should undertake all indicated development to obtain private treatment records from the McDonald Therapy Center for the period from December 2010 to the present.  The RO or AMC should inform the Veteran that additional treatment records may be available, and a signed and completed VA Form 21-4142 for the above facility is needed.  A negative response is requested if no records are available.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

